ICJ_061_WesternSahara_UNGA_NA_1975-10-16_ADV_01_NA_10_FR.txt. 175

OPINION DISSIDENTE DE M. RUDA
[Traduction]

J'ai voté pour la décision de la Cour de donner suite à la demande d’avis
consultatif, ainsi que pour la réponse à la question I et la réponse à la ques-
tion II, pour autant que cette dernière se rapporte aux liens juridiques entre
l’ensemble mauritanien et le territoire du Sahara occidental, mais je ne peux
malheureusement pas m’associer aux conclusions de la majorité au sujet des
liens juridiques, indiqués à l’avant-dernier paragraphe de l’avis, entre le
Royaume du Maroc et ce territoire.

Jinterpréte la demande formulée dans la résolution 3292 (XXIX) de
l’Assemblée générale comme ne visant, dans la question II, que des liens
juridiques de caractère territorial qui auraient pu être modifiés par le
processus de colonisation à la fin du XIX¢ siècle. Cette interprétation repose
sur le libellé même de la question II et sur les débats qui se sont déroulés en
1974 à l’Assemblée générale.

En d’autres termes, l’objet de la requête dans son ensemble et de la ques-
tion II en particulier était simplement de demander à la Cour de dire quels
étaient les droits éventuels du Maroc et de l’ensemble mauritanien sur le
territoire du Sahara occidental au moment de la colonisation espagnole.
Certesles droits d’une entité politiquesur un territoires’entendent de l'exercice
d’une compétence à l’égard des personnes etdes choses et ces droits sont donc
établis par rapport à des personnes mais, à mon sens, l’Assemblée générale ne
s’intéressait qu'aux liens juridiques:dont:l’existence pouvaitéclairer la ques-
tion de savoir si le Sahara occidental appartenait au Maroc et à l’ensemble
mauritanien. .

I] me semble que les liens juridiques d’allégeance et d'autorité, mentionnés
à l’avant-dernier paragraphe et dans d’autres paragraphes de l’avis consul-
tatif, ne sont pas des liens juridiques entre le territoire du Sahara occidental et
le Royaume du Maroc mais seulement des liens personnels. Si fa Cour avait
constaté que l’existence de ces liens juridiques d’allégeance et d’autorité avait
créé un droit territorial, la conséquence juridique normale d’une telle cons-
tatation aurait été que fe sultan du Maroc était souverain des territoires sur
lesquels ces tribus vivaient — et c’est ce que la Cour n’a pas accepté.

Je conclus par conséquent que la réponse de la Cour ne correspond pas à ce
que l’Assemblée générale lui a demandé.

Ii me semble donc que la réponse juste à la question II, pour ce qui concerne
le Royaume du Maroc, aurait consisté à dire qu’il n’existait pas de liens
juridiques entre celui-ci et le territoire du Sahara occidental, alors que la Cour
a conclu à l'existence de liens juridiques d’allégeance.

De plus, je ne suis pas convaincu que les lettres et documents mentionnés
dans l'avis consultatif, ou tout autre élément fourni à la Cour, indiquent

167
SAHARA OCCIDENTAL (OP. DISS. RUDA) 176

clairement une acceptation permanente, réelle et manifeste d’allégeance ou
encore de l’autorité politique du Sultan sur des tribus du Sahara occidental.
Des manifestations sporadiques d’allégeance et d’autorité, 4 les supposer
prouvées, ne permettent pas de conclure à l’existence de liens juridiques, soit
de caractère territorial soit de caractère personnel. Je reconnais certes
l'influence religieuse, morale et politique du Sultan, mais je persiste à douter
que cette influence ait créé des liens juridiques d’une nature quelconque.
Pour ces raisons, je n’ai pas pu suivre la majorité de la Cour sur ce point.

En revanche, j'ai voté en faveur de l’existence de liens juridiques entre
l'ensemble mauritanien au sens où l’entend la Cour et le territoire du Sahara
occidental, car les liens indiqués à l’avant-dernier paragraphe de l’avis
étaient, selon moi, des liens juridiques de caractère territorial. Personne n’a
contesté que les différentes tribus vivant sur les territoires du Bilad Chinguiti,
pour employer la formule utilisée par la Cour pour exprimer sa conception de
l’ensemble mauritanien, étaient des unités politiques indépendantes qui
possédaient des droits, notamment sur les pâturages, les puits et les cimetières,
que les tribus se reconnaissaient mutuellement. Les zones de migration
normales étaient le territoire de chaque tribu, ce qui n’empéchait pas certaines
tribus de traverser souvent le territoire d’autres groupes. Chaque tribu
jouissait donc de droits de caractère territorial dans les zones du Sahara
occidental où se trouvait son parcours de nomadisation à l’époque de la
colonisation espagnoie. Toutefois, l'indépendance de ces tribus avait pour
effet d’ôter au Bilad Chinguiti tout caractère d'unité politique juridiquement
capable par elle-même d’être titulaire de droits territoriaux.

On trouve la confirmation que les liens juridiques mentionnés plus haut ont
été modifiés par le processus de colonisation dans l’arrangement adminis-
tratif conclu en 1934 par l'Espagne et la France, qui reconnaissait la liberté
traditionnelle des nomades de traverser les frontières.

En outre, je ne peux pas ne pas souligner que, bien que cela n’établisse pas
l’existence de liens juridiques entre le Royaume du Maroc et le territoire, les
fractions nomades Tekna indépendantes dont il a été établi que les parcours
de nomadisation traversaient la Sakiet El Hamra et le Sud marocain :
possédaient dans leur zone de migration des droits territoriaux comparables
à ceux que l’avis consultatif reconnaît aux tribus vivant sur les territoires du
Bilad Chinguiti.

(Signé) J. M. Rupa.

168
